Citation Nr: 0306812	
Decision Date: 04/09/03    Archive Date: 04/14/03

DOCKET NO.  01-03 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for pneumonia.

2.  Whether there is new and material evidence to reopen a 
claim for service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The veteran served on active duty from November 1956 to 
November 1958.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2000 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.


FINDINGS OF FACT

1.  In a May 1983 decision, the Board denied the veteran's 
claim for service connection for a low back disorder.  The 
veteran did not appeal that decision.

2.  Evidence received since the May 1983 decision is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The veteran does not have any identified residual 
disability resulting from the claimed pneumonia during 
service.


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted to 
reopen a claim for service connection for a chronic low back 
condition, and the May 1983 Board decision is final.  38 
U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2002).

2.  Residual of pneumonia were not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

In August 1980, the National Personnel Records Center (NPRC) 
informed the RO that the appellant's service medical records 
had been destroyed by the 1973 fire at the NPRC facility in 
St. Louis.  Therefore, Board notes that in a case such as 
this, the Board has a heightened duty to explain its findings 
and conclusions and to consider the benefit of the doubt 
rule.  O'Hare v. Derwinski, 1 Vet.App. 365, 367 (1991).

In August 1980 a private physician reported that he had 
treated the veteran on multiple occasions for muscle spasms 
and sciatic pain from 1960 to 1963.  In an August 1980 
private medical statement another private physician reported 
that he saw the veteran for slight sciatic pain December 1978 
and March 1980.

On a January 1981 VA examination, the veteran complained of 
low back pain since lifting something heavy in 1957.  The 
lungs were clear to auscultation and percussion.  The 
diagnoses were low back pain syndrome, chronic lumbar 
paramyositis, and lumbar spondylosis.

In March 1982, the veteran reported that he had been 
hospitalized for 2 weeks in service for pneumonia in 1957.  
In May 1982 the veteran submitted a photograph showing him 
lying down.

In May 1983 the Board denied service connection for a low 
back pain syndrome and lumbar spondylosis.  At that time the 
Board found that a chronic low back disorder was not shown 
during service and arthritis of the lumbar spine was not 
shown within a year after service.  This decision is final.  
38 U.S.C.A. § 7104.  However the veteran may reopen his claim 
by submitting new and material evidence.  38 U.S.C.A. § 5108.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. § 
3.156(a) (2001). See also Hodge v. West, 155 F.3d 1356, 1359 
(Fed. Cir. 1998).

In deciding the issue of whether newly received evidence is 
"new and material," the credibility of the evidence must be 
presumed.  Justus v. Principi, 3 Vet.App. 510, 512, 513 
(1992).

The evidence submitted since the May 1983 Board decision 
shows that the veteran was admitted to a VAMC in June 1983 
for low back pain.  It was reported that he had had the same 
problem 5 years earlier.  The diagnosis was low back pain 
syndrome.

In July 2000 the veteran applied to reopen his claim for 
service connection for a low back condition.  

Of record are numerous private medical records showing 
treatment for various medical conditions covering the period 
from 1963 to 2001.  These records show treatment for a low 
back disorder beginning in the 1970s, many years after 
service.  These records reflect that the veteran has a number 
of low back problems, including degenerative disc disease and 
degenerative arthritis.  Some records in the 1990's and 2000 
show occasional respiratory symptoms, including upper 
respiratory infections.  November 1991 chest x-rays showed no 
abnormality.  

VA medical records, dated from 1997 to 1999, show treatment 
for various problems.  He was seen in July 1997 for sinusitis 
and low back complaints.  He was evaluated in March 1999 for 
an upper respiratory infection and pharyngitis.  Several 
examinations of the lungs conducted between July 1999 and 
July 2001 showed no abnormality

The veteran testified at a hearing at the RO in May 2001.  He 
related that he had pneumonia in service in 1956 or 1957 and 
that he injured his back in service and had and intermittent 
back troubles since service.  

II.  Analysis

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000). See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2002).  This law eliminates the concept of a 
well-grounded claim and redefines the obligations of the VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 
(Aug.29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  The regulatory changes for 3.156(a) 
(new and material claims) and second sentence of 3.159(c) 
apply to claims filed on or after August 29, 2001 and are not 
applicable in the present case.

First, with respect to the VA's duty to notify the veteran of 
information and evidence needed to substantiate and complete 
a claim for service connection and an application to reopen a 
claim for service connection.  This information has been 
conveyed to the veteran by the statement of the case and 
supplemental statements of the case.  In the April 2002 
supplemental statement of the case he was informed of the 
pertinent regulations and the VCAA and what evidence the VA 
would obtain. Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Secondly, the VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)).  The record shows 
that the veteran has identified medical records that he 
deemed pertinent to his claim, and the VA has obtained all 
such available records.  The service medical records have 
been destroyed and are not available.  

Also, based on the evidence, a current VA examination is not 
deemed necessary at this time.  The Board concludes that the 
requirements of the VCAA have been satisfied and, therefore, 
a decision on the merits at this time does not violate the 
VCAA or prejudice the veteran.  See and Bernard v. Brown, 
4 Vet. App. 384 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity in 
service is not adequately displayed, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b) (2002).

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of at least 10 percent within one year from the date of 
termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (2002).

A.  Service connection for pneumonia.

In this case there is no evidence whatsoever that the veteran 
has a chronic me condition related to a claimed episode of 
pneumonia in service approximately 45 years ago.  The Board 
notes that the service medical records are not available; 
nevertheless a VA examination in 1981 indicated normal lungs 
and an extensive medical record shows no chronic respiratory 
pathology at any time proximate to service.  Occasional 
episodes of respiratory distress or upper respiratory 
infections are certainly not persuasive of any current 
chronic respiratory disorder which is related to a claimed 
episode of pneumonia during service.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim.
B.  New and material evidence to reopen a claim for service 
connection for a low back condition. 

The veteran's claim for service connection for a low back 
disorder was denied by the Board in May 1983.  Evidence 
available at the time of the May 1983 decision included 
medical records which show that the veteran had low back 
problems in from 1960 to 1963, 1978 and 1980 and had a 
chronic low back disorder diagnosed by the VA in January 
1981.  Evidence submitted since 1983 Board decision includes 
additional VA and private medical records showing treatment 
for low back problems since the 1970s, many years after 
service.  These records and the veteran's statements are 
essentially cumulative in nature.  

The veteran's assertions that a claimed injury in service 
represented the onset of a chronic low back condition is also 
not material evidence to reopen the claim since, as a layman, 
he has no competence to give a medical opinion on the 
diagnosis or etiology of a condition.  Espiritu v. Derwinski, 
2 Vet.App. 492 (1992). The Board concludes that new and 
material evidence has not been submitted since the May 1983 
Board decision.  Thus, the claim for service connection for a 
low back condition has not been reopened.


ORDER

Service connection for pneumonia is denied.

The application to reopen a claim for service connection for 
a low back condition is denied.



	                        
____________________________________________
	ROBERT P. REGAN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

